Title: To James Madison from Samuel Bayard, 3 October 1807
From: Bayard, Samuel
To: Madison, James



Sir,
Princeton 3. Octr. 1807.

You will recollect that about eighteen months past, I had the honor of addressing you on the subject of a demand against the U: States by Mr. Slade & some other gentlemen of London for services rendered, & monies advanced, as Proctors on behalf of our Governt. & Citizens.  The demand was allowed & the sum of £4,000 Stg. was remitted to discharge it.  This however was not sufficient for the settlet. of the several demands of the respective Proctors.  The amount of their united claims was £5,388:19.2. so that a balance of £1,388.19.2. remains due & unpaid.  The former remittance was distributed exactly in proportion to the several claims of these gentlemen & they were authorized by our Consul Genl. Lyman, to expect a remittance of the balance still unpaid, without delay.
In November last I addressed a letter to Mr. Wagner, for the purpose of ascertaining whether the promised remittance had been made.  In his answer dated the 19. Novr. 1806. (a copy of which I forwarded to Mr. Slade) Mr. Wagner says "Mr. Lyman’s letter on the subject (of this date) having been only lately received the additional remittance has not yet been made, but it is proposed to make it early".
Having just received a letter from London dated 2. Aug. last, at which the proposed remittance had not arrived, permit me, Sir to enquire whether since that time it has been made, or if not, whether it will be made by some early conveyance.
The gentlemen on whose behalf this claim is made are deeply impressed with "a sense of the justice & dispatch which the govt. of the U States have rendered to their representations" & will gratefully remember the liberality of our governt. in the settlement of their claims.  I have the honor to remain with sincere respect & esteem Sir Your most obdt. Servt.

Saml. Bayard

